Case
 Case1:18-cv-05680-LDH-SJB
      1:18-cv-05680-LDH-SJB Document
                             Document74-3
                                      77 Filed
                                          Filed12/08/20
                                                11/23/20 Page
                                                          Page11ofof44PageID
                                                                       PageID#:#:851
                                                                                  826




                      EXHIBIT C
Case
 Case1:18-cv-05680-LDH-SJB
      1:18-cv-05680-LDH-SJB Document
                             Document74-3
                                      77 Filed
                                          Filed12/08/20
                                                11/23/20 Page
                                                          Page22ofof44PageID
                                                                       PageID#:#:852
                                                                                  827




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK



  STEPHEN ELLIOTT,
                                       Plaintiff,

                       - against -                              No. 1:18-cv-05680-LDH-SJB

  MOIRA DONEGAN, and JANE DOES (1–30),
                                       Defendants.




                                                    ORDER

  BULSARA, United States Magistrate Judge:

         Following the parties’ joint request, the Court concludes that good cause exists to

  establish certain confidentiality and notice requirements for Plaintiff Stephen Elliott’s non-party

  subpoena to The New Republic under Federal Rule of Civil Procedure 45. Accordingly:

         IT IS ORDERED that Plaintiff shall attach a copy of this Order to his subpoena to

  The New Republic; and

         IT IS FURTHER ORDERED that, in responding to Plaintiff’s subpoena, The New

  Republic shall use reasonable efforts to redact all information that reveals, or in combination

  with any other information tends to reveal, the identity of any person who experienced

  sexual harassment, assault, or abuse. To avoid doubt, such personal identifying information

  includes but is not limited to any email address and/or Gmail account name, IP address, IP

  address history, name, handle, alias, address, and telephone number of any such individual; and

         IT IS FURTHER ORDERED that The New Republic will provide Plaintiff with an

      invoice for the reasonable costs incurred to complete these redactions, if any, and that Plaintiff

                                                                                                   will
Case
 Case1:18-cv-05680-LDH-SJB
      1:18-cv-05680-LDH-SJB Document
                             Document74-3
                                      77 Filed
                                          Filed12/08/20
                                                11/23/20 Page
                                                          Page33ofof44PageID
                                                                       PageID#:#:853
                                                                                  828




  reimburse The New Republic for any such reasonable costs; and

         IT IS FURTHER ORDERED that, should Plaintiff wish to obtain redacted identifying

  information contained in The New Republic’s productions, Plaintiff shall file a letter motion in this

  Court specifying the information that Plaintiff wishes The New Republic to un-redact and for what

  purpose (an “Unmasking Motion”), and, on the same day, Plaintiff shall serve a copy of that motion

  on The New Republic; and

         IT IS FURTHER ODERED that within 14 days of being served a copy of an Unmasking

  Motion, The New Republic shall serve a copy of the Unmasking Motion, this Order, and Plaintiff’s

  subpoena upon the individual whose personal identifying information is the subject of the

  Unmasking Motion (an “Anonymous Third Party”). These measures are appropriate to place

  Anonymous Third Parties on notice of Plaintiff’s efforts to obtain their identifying information, as

  well as their rights to take legal action (including to contest Plaintiff’s subpoena, to contest the

  Unmasking Motion, and/or to litigate anonymously). In this regard, service by The New Republic

  on an Anonymous Third Party may be made using any reasonable means, including email or

  written notice sent to his or her last known address, transmitted either by first-class or overnight

  mail; and

         IT IS FURTHER ORDERED that an Anonymous Third Party will have a period, within

  30 days after service, to file any motions with this Court contesting Plaintiff’s subpoena to The

  New Republic (including a motion to quash or modify the subpoena or to seek a protective order)

  or contesting Plaintiff’s Unmasking Motion, as well as any request to litigate anonymously. The

  New Republic may not disclose an Anonymous Third Party’s identifying information to Plaintiff,

  or his counsel or agents, at any time before the expiration of the applicable 30-day period after the

  date of service on the Anonymous Third Party; and




                                                   2
Case
 Case1:18-cv-05680-LDH-SJB
      1:18-cv-05680-LDH-SJB Document
                             Document74-3
                                      77 Filed
                                          Filed12/08/20
                                                11/23/20 Page
                                                          Page44ofof44PageID
                                                                       PageID#:#:854
                                                                                  829




         IT IS FURTHER ORDERED that if The New Republic or any individual whose

  identifying information may be implicated by Plaintiff’s subpoena files a motion to quash the

  subpoena, or an Anonymous Third Party contests an Unmasking Motion or moves to litigate

  anonymously, The New Republic may not turn over any identifying information to Plaintiff, or his

  counsel or agents, until the issues set forth in the motion to quash, Unmasking Motion, or motion

  to litigate anonymously have been addressed and the Court issues an Order instructing The New

  Republic to resume in turning over the requested information; and

         IT IS FURTHER ORDERED that any information ultimately disclosed to Plaintiff in

  response to its subpoena to The New Republic may be used by Plaintiff solely for the purpose of

  protecting his rights as set forth in the Second Amended Complaint.



  Dated: Brooklyn, New York                       SO ORDERED,
         December 8, 2020
                                                     /s/ Sanket J. Bulsara

                                                  SANKET J. BULSARA
                                                  United States Magistrate Judge




                                                 3
